 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    REINA MARIE MEZA,                                  No. 2:19-cv-01188 GGH P
12                       Petitioner,
13            v.                                         ORDER
14    MICHELLE BONWELL,
15                       Respondent.
16

17           Petitioner, a former prisoner proceeding pro se, has filed an application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner has paid the filing fee. In her application,

19   petitioner challenges a conviction issued by the Tulare County Superior Court. Tulare County is

20   part of the Fresno Division of the United States District Court for the Eastern District of

21   California. See Local Rule 120(d).

22           Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

23   division of a court may, on the court’s own motion, be transferred to the proper division of the

24   court. Therefore, this action will be transferred to the Fresno Division of the court.

25           Good cause appearing, IT IS HEREBY ORDERED that:

26           1. This action is transferred to the United States District Court for the Eastern District of

27   California sitting in Fresno; and

28   /////
                                                        1
 1           2. All future filings shall reference the new Fresno case number assigned and shall be

 2   filed at:
                           United States District Court
 3                         Eastern District of California
                           2500 Tulare Street
 4                         Fresno, CA 93721
 5   Dated: July 8, 2019
                                                /s/ Gregory G. Hollows
 6                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
